Title: To George Washington from George Clinton, 15 June 1783
From: Clinton, George
To: Washington, George


                  
                     Dear Sir
                     Pokeepsie 15th June 1783.
                  
                  I am honored with your Excellency’s Letter of Yesterday—I some Time since recommended to the particular Attention of the Courts of Justice: The Outrage said to have been committed by a Party headed by Mr Honeywell in the lower Part of West Chester County and I have not a Doubt but—proper Measures will be taken for the Punishment of the Offenders—I am happy at the same Time to inform your Excellency that by my last Account from the Chief Justice Peace and good Order seem to be more perfectly established in that Quarter than—considering the Situation out of which it has so lately emerged could have been    expected.
                  From Mrs DeLancey’s Letter she must have been much deceived in point of Information as I cannot suppose she meant to exagerate or agravate the Offence by confining on Mr Honeywell the Title of an Office to which he has no Pretensions.I thank your Excellency for the Transmition of Mr Barringtons Papers—He can most certainly be not of great consistency of Charecter. Fortunately it is such a one as will not lead me to transgress the Command by—coveting what belongs to my Neighbour—His most Excellency Majesty may keep his Printer—I only wish we were as safe with respect to our Slaves. I have the honor to be with the highest Respect Your Excellencys Most Obedt Servt
                     
                            Geo. Clinton
                        
                    